Citation Nr: 1218318	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  09-21 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran served on active duty from January 1972 to May 1972, and on active duty for training (ACDUTRA) with the Oklahoma Army National Guard from October 1971 to October 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In March 2011, the Veteran testified at a hearing at the RO before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of that proceeding is of record.  The AVLJ held the record open for an additional 30 days for the submission of additional evidence.  However, no additional records were submitted.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  In a final September 2007 rating decision, the RO denied entitlement to service connection for bilateral hearing loss.

2.  The evidence received since the September 2007 rating decision is cumulative or redundant of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss.




CONCLUSION OF LAW

New and material evidence has not been presented to reopen a claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that the Veteran was provided all required notice in a December 2008 letter, prior to issuance of the January 2009 administrative decision on appeal.  In particular, the Veteran was advised of the types of evidence and/or information deemed necessary to substantiate the claim as well as the relative duties on the part of himself and VA in developing his claim.  He was specifically advised that the prior final denial found no evidence of a currently diagnosed hearing loss, and that the evidence submitted must relate to this fact.

The record reflects that all pertinent available service treatment records (STRs) have been obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, including any post-service medical evidence, that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.

Additionally, the Board also notes that neither the Veteran nor his representative have raised a claim of clear and unmistakable error (CUE) in a final rating decision, pursuant to 38 C.F.R. § 3.105(a).  See Fugo v. Brown, 6 Vet. App. 40 (1993) and Damrel v. Brown, 6 Vet. App. 242 (1994) (emphasizing the pleading requirements for raising, and burden of proof for establishing, a CUE claim).

Although the Veteran has not been afforded a VA examination and no medical opinion has been obtained in response to the claim to reopen, VA is not obliged to provide an examination or to obtain a medical opinion in response to a claim to reopen if new and material evidence has not been presented.  See 38 C.F.R. § 3.159(c)(4).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

At the hearing in March 2011, this AVLJ specifically advised the Veteran that his claim was previously denied on the basis of no current disability, and further advised him to obtain an audiometric test as a means to reopen his claim.  The record was held open to allow him the opportunity to submit such records.  As such, the Board finds that it has fully complied with the Bryant requirements.

Accordingly, the Board will address the merits of the claim.


Legal Principles

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110, 1131.  If a chronic disorder such as an organic disease of the nervous system is manifest to a compensable degree within one year after separation from service, the disorder may be presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may only be granted if claimed hearing loss is of sufficient severity to be considered a disability for VA purposes.  Specifically, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A September 2007 rating decision denied entitlement to service connection for bilateral hearing loss.  The Veteran was notified of the unfavorable decision in the same month but did not submit a Notice of Disagreement or otherwise indicate disagreement within one year.  He also did not submit any evidence which could be reasonably construed as new and material evidence within one year of notice of the decision.  As such, the September 2007 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156.

The bases for the September 2007 denial were that the Veteran's STRs did not show any complaints of, treatment for, or diagnosis of hearing loss or acoustic trauma during active duty training, nor was there medical evidence showing hearing loss to be compensable for VA purposes within one year of the Veteran's discharge from active service, nor was there medical evidence of a current hearing loss disability.  See 38 C.F.R. § 3.385.

The evidence of record at the time of the September 2007 rating decision included the Veteran's active duty and Army National Guard STRs and service personnel records.

Evidence received since the September 2007 rating decision includes copies of previously considered STRs and service personnel records as well as the Veteran's March 2011 testimony.

The subsequently received evidence is either cumulative or redundant of the evidence previously of record, or it does not raise a reasonable possibility of substantiating the claim.  Much of the evidence is cumulative or redundant in that it merely restates prior contentions or evidence, and fails to demonstrate any treatment for or diagnosis of bilateral hearing loss.  There is no evidence that relates to an unestablished fact necessary to substantiate the claim, namely that the Veteran has a current diagnosis of bilateral hearing loss for VA purposes.

In March 2011, the Veteran presented testimony regarding noise exposure during service which is a fact that was previously established.  He had also provided testimony regarding his perception of having decreased hearing acuity.  However, his assertions are essentially cumulative of others that were previously of record.  While his testimony is "new" is the sense that is was not previously considered by the RO in its September 2007 rating decision, it is not "material" to the Veteran's claim.  The Veteran's testimony does not relate to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss and therefore does not create a reasonable possibility of an allowance of the claim and is not material.

The Board notes that the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he observed and are within the realm of his personal knowledge, but he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In this case, VA requires that a hearing loss disability be established by either audiometric testing or speech discrimination testing.  38 C.F.R. § 3.385.  The Veteran's reiteration of perceived hearing loss disability does not meet VA's definition of current disability which must be objectively shown by specialized testing.

Based upon a comprehensive review of the record, the Board finds the evidence added to the claims file since the September 2007 rating decision is either cumulative or redundant of the evidence of record or does not raise a reasonable possibility of substantiating the claim, inasmuch as this evidence does not show a diagnosis of bilateral hearing loss, which was the basis for the prior denial. 

The Board has considered the case in light of Shade, 24 Vet. App. 110.  While Shade asserts that a case must be reopened if any previously-unproven element of service connection is addressed, in this case the evidence received since September 2007 does not pertain to any element of service connection that was previously missing.  Accordingly, the circumstance cited by Shade is not applicable. 
Under these circumstances, the Board must conclude that new and material evidence to reopen the claim for service connection for bilateral hearing loss has not been received.  As such, the requirements for reopening the claim are not met, and the prior denial of the claim for service connection for bilateral hearing loss remains final.  As the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, reopening of the claim for service connection for bilateral hearing loss is denied.



____________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


